PER CURIAM:
David Kissi and Edith Truvillion Kissi appeal from the district court’s orders granting summary judgment in favor of Pramco II, LLC, (“Pramco”) on Pramco’s actions seeking enforcement of three loan guarantees executed by the Kissis. We have reviewed the record, including the district court’s opinions, and the parties’ briefs, and found no reversible error. Accordingly, we affirm.
We grant Pramco’s motion to submit these appeals on the briefs and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED